Per Curiam.
There is little doubt from the face of the record, that the decree passed by consent; but as there is nothing in the exceptions, nothing would be gained by quashing the appeal. Millstones are undoubtedly parcel of the building; and there is neither reason nor any peculiar provision in the statutes to forbid them to be the subject of a mechanic’s lien like any other part of the machinery. The form of the claim filed, too, being adequate to the purpose of notice, is specific enough. The judgment in competition with it, however, is prior in date, and would take precedence if it were a lien; but as the land may have been acquired subsequently to it, and such is asserted to be the truth of the case, it is our business to make every intendment of fact which we may, in order to support the decree which we will not intend to be erroneous where it may be otherwise.
Decree affirmed.